Appeal in proceeding No. 1 from an order of the Supreme Court (White, J.), entered August 18, 1993 in Schenectady County, which dismissed petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the designating petition naming respondent Eunice Esposito as the Republican Party candidate for the office of Rotterdam Town Clerk in the September 14, 1993 primary election.
Appeal in proceeding No. 2 from an order of the Supreme Court (White, J.), entered August 18, 1993 in Schenectady County, which dismissed petitioners’ application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the designating petition naming respondent Peter J. Guidarelli as the Republican Party candidate for the office of Schenectady City Council Member in the September 14, 1993 primary election.
Orders affirmed, without costs, upon the opinion of Justice James N. White.
Weiss, P. J., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the orders are affirmed, without costs.